Citation Nr: 0323694	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
10 percent for left knee anterior cruciate ligament 
reconstruction and meniscus repair.  

2.	Entitlement to service connection for a lumbar spine 
disorder. 

3.	Entitlement to service connection for a left ear 
disorder.

4.	Entitlement to service connection for a bilateral foot 
disorder, including as a result of a cold injury.  

5.	Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On October 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with an appropriate VA medical 
facility for the veteran to be afforded a general 
medical examination to determine if he has disabilities 
of a permanent nature which would preclude him from 
following a substantial gainful occupation.  Send the 
claims folder to the examiner for review.  After 
examining the veteran and reviewing his medical records 
the examiner should:  
a.	Comment on the presence or absence of any 
disabilities of the cervical and lumbar spines, 
left shoulder, left hand, right knee, ankles, feet, 
ribs, left ear, left toe, hearing loss, or any 
other disability identified by the veteran at the 
time of examination.  
b.	Determine if the veteran's left knee disability is 
manifested by any instability or subluxation and, 
if so, to what degree (slight, moderate severe), 
and whether there is frequent locking with 
effusions into the joint.  Provide complete range 
of motion studies of the left knee.  The examiner 
should comment on whether there is any additional 
limitation of motion or other functional limitation 
of the knee due to pain, weakness, excess 
fatigability, incoordination, and, to the extent 
possible, flare-ups of pain.  X-ray examination and 
any other indicated studies or tests should be 
conducted.  
c.	If the present examination reveals low back, left 
ear, or any feet disabilities, the examiner should 
address whether it is at least as likely as not 
that these disorders were incurred in or aggravated 
by active service.  It should be noted that 
injuries or disease incurred in or aggravated 
during the veteran's period of service from 
September 30, 1996, to February 17, 1998, may not 
be considered for VA compensation benefits purposes 
because of moral turpitude.  
d.	Comment as to whether it is at least as likely as 
not that the veteran's overall disabilities without 
regard to etiology would permanently render it 
impossible for him to follow a substantially 
gainful occupation.  

2.	Make arrangements with an appropriate VA medical 
facility for the veteran to be afforded a psychiatric 
evaluation to determine the nature and severity of any 
present psychiatric disorders.  Send the claims folder 
to the examiner for review.  After examining the veteran 
and reviewing his medical records an opinion should be 
provided as to whether or not any psychiatric 
disabilities, including in conjunction with any physical 
disabilities, are of such severity as to preclude 
substantial gainful occupation, even after treatment and 
rehabilitation.  

3.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





